Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending. Claim 11 is withdrawn. Claims 1-10 and 12 are examined below.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 4/29/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a composite electrode assembly of Claim 1, wherein the second electrode assembly is formed into a pocket by disposing the single electrode inside of the separator and performing adhesion of the top and bottom or performing welding depending on the design of a horn and an anvil. The parts cited in this claim are not labeled in any drawing. Further an example is not provided of a single electrode inside of a separator recited in claim 1. The claim is sufficiently ambiguous that examination cannot be completed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0026254).
Regarding claim 1, Oh discloses a composite electrode assembly, comprising: 
a first electrode assembly (electrodes associated with unit cells 110) including one or more unit cells (unit cells 110), each having a pair of electrodes (12, 13) with a separator interposed therebetween (see paragraph [0102]-[0103]); 
a single electrode (131/130); and 
a second electrode assembly (electrodes associated with unit cells 120) connected to the first electrode assembly or to the single electrode (130/131) and including a single electrode (230) and a separator (213) (see figs. 3-6, paragraphs, [0111]-[0130]).
Oh does not specifically disclose a separator covering a top and bottom of the single electrode of the second electrode assembly. Oh discloses a case (250) covering the top and bottom of the single electrode (230) of the second electrode assembly. It is the examiner’s position that the case (250) is a separator or requires a separator as the electrode tab cannot be electrically connected to a case for the battery to function. See MPEP § 2112.
 
Regarding claim 2, Oh discloses a composite electrode assembly of Claim 1, further comprises electrode parallel connection tabs respectively formed on the first and second electrode assemblies and the single electrode, connecting the same polarity (see paragraphs [0111]-[0133]).

Regarding claim 3, Oh discloses a composite electrode assembly of Claim 1, further comprises a separator covering an outer surface of a structure in which the first electrode assembly, the single electrode, and the second electrode assembly are stacked (case 250, see discussion of claim 1). 
Oh does not disclose a separator is taped partially. Tape used as an insulator is a well-known expedient in the art. See MPEP § 2144.03.
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 4, Oh discloses a composite electrode assembly of Claim 1, wherein the first electrode assembly and the second electrode assembly have the single electrode interposed therebetween (see figs. 5 and 6) (see paragraphs [0111]-[0133]). Examiner’s note: Units 120 may be considered first units. Unit 110 may be considered second units. Single electrode (130) can be considered single electrode of second unit and single electrode (230) can be considered second electrode.

Regarding claim 6, Oh discloses a composite electrode assembly of Claim 1, wherein an electrode lead connection tab (131 and/or 231) to which an electrode lead is connected is formed only on the single electrode (see figs. 3-figs. 6, paragraphs [0111]-[0133]).
The examiner elects not to examiner the optional limitation the second electrode assembly among the first electrode assembly, the single electrode, and the second electrode assembly.

Regarding claim 7, Oh discloses a composite electrode assembly of Claim 1, wherein the single electrode or the second electrode assembly includes an electrode lead connection tab (131 and/or 231) and an electrode lead (140 and/or 240/241) connected on the electrode lead connection tab, the electrode lead bent in a direction toward the outside from a direction towards the inside of the single electrode or the second electrode assembly (shown in figs. 3-6).

Regarding claim 8, Oh discloses a composite electrode assembly of Claim 1, wherein the single electrode or the second electrode assembly includes an electrode lead connection tab (131 and/or 231).
Oh does not disclose a strengthening tab fixed on the electrode lead connection tab, and an electrode lead joined to the strengthening tab. The strengthening tab is simply a duplicate of the electrode lead connection tab (see applicant’s specification page 4, paragraph [0051]).
It would be obvious to a person having ordinary skill in the art to double the connection tab to strengthen the tab as the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04.

Regarding claim 9, Oh discloses a composite electrode assembly of Claim 1, wherein the single electrode and the second electrode assembly are stacked in a state where an electrode lead is previously connected on the electrode lead connection tab (see figs. 4-6, and paragraphs [0111]-[0133]).

Regarding claim 10, Oh discloses a composite electrode assembly of Claim 1, wherein a single separator (213) is arranged among the first electrode assembly, the single electrode, and the second electrode assembly (see figs. 5-6, paragraphs [0111]-[0133]). 
The limitation that the single separator suppresses a decrease in ion conductivity and provides flexibility is intended use and is given weight to the extent the prior art structure is able to perform the intended use. It is the examiner’s position separator 213 of Oh is able to perform the intended use.

Regarding claim 12, Oh discloses a lithium-ion secondary battery, comprising: a composite electrode assembly of Claim 1 (see figs. 3-6, paragraphs [0111]=[0133]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721